Citation Nr: 0407494	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  03-20 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether the creation of an overpayment of non-service-
connected pension benefits is valid.

2.  Entitlement to a waiver of recovery of an overpayment of 
non-service-connected pension benefits.     


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
January 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from determinations dated in December 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, and the VA Debt Management Center in St. 
Paul, Minnesota.  The RO in Portland, Oregon issued the 
Statement of the Case. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In August 2000, the veteran was granted non-service-connected 
pension benefits, effective July 2000.  Private medical 
evidence showed him to be experiencing totally disabling 
residuals of a cerebrovascular accident diagnosed in July 
1999.  The RO requested the veteran to notify VA immediately 
if his family income changed, he gained or lost a dependent, 
his net worth increased, he moved, or he and his spouse 
separated.

In March 2001, the veteran, through his representative, 
informed VA that the veteran had been informed by the Social 
Security Administration (SSA) that he would be receiving $842 
a month, starting April 15, 2001.  The representative 
requested that the RO "please process this immediately to 
avoid an overpayment."  The representative further notified 
VA that the veteran's wife had just started working again. 

The veteran underwent a VA compensation examination in 
October 2001 for purposes of evaluation of residuals of his 
cerebrovascular accident.  In view of the results of the 
examination, in November 2001 the RO proposed to terminate 
the veteran's non-service-connected benefits on the basis 
that he was no longer totally disabled.

Also in November 2001, the RO contacted the veteran by 
telephone to inquire about his SSA benefits and his wife's 
income, apparently for the first time after receiving the 
veteran's March 2001 correspondence.  The veteran informed 
the RO by telephone that his spouse had been earning $175 per 
week since September 2000 and that his daughter was receiving 
SSA benefits.

In December 2001, the RO sent to the veteran a notification 
of reduction of his pension benefits, effective March 2001.  
The notice also informed the veteran of its proposal to 
terminate his VA non-service-connected pension benefits.  

Later in December 2001, the VA debt management center in St. 
Paul, Minnesota, informed the veteran that he owed VA $7,578, 
due to an overpayment of benefits.  

In January 2002, the veteran submitted a notice of 
disagreement with the creation of the overpayment, arguing 
that the overpayment was created due to VA's inefficiencies.  
He further requested consideration of a waiver of recovery of 
the overpayment.  

Also in January 2002, the veteran submitted to the RO a 
required detailed annual accounting of income and medical 
expenses for the period from January 2001 to December 2001.

In June 2003, the veteran attended an RO hearing.  The 
veteran, himself and through his representative, argued that 
he had informed VA in March 2001 of his upcoming SSA benefits 
of his wife's recent employment.  He said his wife had 
handled the matter of informing VA because he was too 
disabled to handle the matter himself.  He testified that he 
had believed that VA had handled the matter promptly.  In 
closing, the veteran's representative noted that the veteran 
had clearly tried to avoid the overpayment, and that the 
veteran had notified VA in good faith of his income.   The 
representative argued that it took the RO over eight months 
to take any action, and then that action was a proposal to 
terminate benefits based on an overpayment that the veteran 
clearly tried to avoid.  The representative contended that 
this overpayment was an administrative error on the part of 
VA, and that the veteran should not be held liable for this 
debt.

On July 11, 2003, the veteran was issued a Statement of the 
Case; and on July 31, 2003, the veteran was issued a letter 
detailing the RO's calculation of the proper  monthly pension 
benefits as they should have been awarded for the period from 
August 2000 through December 2001.  The information provided 
in the Statement of the Case is dramatically different from 
that provided in the July 31, 2003, RO letter.  The action 
upon which the July 31, 2003, RO letter was based (associated 
with the left flap of the claims file), which was itself 
prepared after issuance of the Statement of the Case, 
explicitly notes four calculation revisions and the RO's lack 
of follow-up to its December 2001 "Due Process" notice to 
the veteran. 

In short, the two pieces of disparate information provided to 
the veteran in July 2003 are far too confusing to afford him 
a meaningful opportunity to challenge the creation of the 
debt alleged by VA, except in the most general terms (i.e., 
noting the eight-month delay after informing VA of his 
pending SSA benefits and his wife's recent income and 
requesting prompt VA action to prevent an overpayment).  
Further, the veteran's appeal has included continued 
contentions both challenging the debt, and requesting waiver 
of any overpayment of debt found to be valid.  Under the 
specific facts of this case, where a primary contention in 
challenging both the debt and requesting a waiver of recovery 
of the alleged overpayment is VA's eight-month delay in 
acting upon the veteran's representative's March 2001 
correspondence, the Board finds these two issues to be 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  A meaningful adjudication of the veteran's 
appeal by the Board, should the benefit on appeal continue to 
be denied, will require adjudication of both issues (creation 
of the debt and waiver of recovery of the alleged 
overpayment) prior to appellate adjudication.  Only the issue 
of creation of the debt has been adjudicated by the RO at 
this point in time.
 
Finally, the notice provided to the veteran in this case has 
not met the standards of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) should:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give VA 
everything he has pertaining to his claims. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his appeal disputing creation 
of the debt, and his claim requesting a 
waiver of any recovery of debt found to 
be valid, of the impact of the 
notification requirements on the claims.  
The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claims.

In so doing, the RO should provide to the 
veteran a clear and detailed accounting 
as to the creation of the debt alleged by 
VA, and should provide specific and clear 
notice as to what the evidence must show 
1) in order to support a finding that 
creation of the debt was not valid, and 
2) in order to show that a waiver for 
recovery of the alleged overpayment is 
warranted.

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claims.

3.  The RO should readjudicate the issue 
of creation of the debt based on an 
overpayment of non-service-connected 
pension benefits.  To the extent the RO 
continues to find the debt to be valid, 
the RO should also adjudicate the issue 
of waiver of recovery of the overpayment.  
These adjudications should include 
consideration of all of the evidence 
added to the record since the Statement 
of the Case (SOC) issued in July 2003.
 
4.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue an SOC 
on the issue of waiver of recovery of an 
overpayment, and/or a Supplemental 
Statement of the Case (SSOC) on the issue 
of creation of the debt, as appropriate 
based on the procedural history of the 
case subsequent to this remand.  The SOC 
and/or SSOC should contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record since the July 2003 
SOC.  A reasonable period of time for a 
response should be afforded.

If a rating decision, SOC, or SSOC on the 
issue of waiver of recovery of an 
overpayment is issued, the veteran must 
be clearly informed any action required 
of him to perfect an appeal of this issue 
to the Board.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


